                                                                                     JS-6


1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                      EASTERN DIVISION
10
11 KATRINA HARRIS,                                 No. ED CV 17-02398 PA (SHKx)
12               Plaintiff,
                                                   ORDER OF DISMISSAL WITH
13                      v.                         PREJUDICE
14 UNITED STATES OF AMERICA,
15                 Defendant.
16
17
18
19         Based upon the Stipulation for Dismissal filed by the parties, IT IS HEREBY
20   ORDERED that:
21         1. This action is dismissed in its entirety with prejudice; and
22         2. Each party shall bear their own costs, attorneys’ fees and expenses.
23               11th day of December 2018.
     Dated this ____
24
25
26                                          _______________________________
                                            PERCY ANDERSON
27                                          UNITED STATES DISTRICT JUDGE
28
